Detailed Action
This office action has been issued in response to communications filed 6/21/2021.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings filed on 10/25/2021 are acknowledged.

Priority
2.	Foreign priority filing date of 7/3/2020 is recognized.

Allowable Subject Matter
Claims 1-20 are allowed in light of the prior art made of record.
As to claims 1, 12 and 18, the claims contain allowable subject matter when the claims are taken as a whole. 
Claims 2-11, 13-17 and 19-20 are respectively dependent upon independent claims 1, 12 and 18. Therefore claims 2-11, 13-17 and 19-20 are allowable by the virtue of dependency.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Independent claims 1, 12 and 18 are allowed for reasons explained below.
As to independent claims 1, 12 and 18, the prior art including Shrinivasan (US 2021/0256145 A1), Lerner (US 2016/0085955 A1), Liao (US 2021/0109825 A1) and Deng (US 2021/0034455 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Shrinivasan (US 2021/0256145 A1) teaches a method that includes one or more of receiving, by a blockchain node, a file as a part of a blockchain transaction, splitting, by the blockchain node, the file into a plurality of chunks based on a file size, transmitting, by the blockchain node, the plurality of the chunks to at least one peer-to-peer data store node on a blockchain network, and generating a storage plan based on locations of individual chunks of the plurality of the chunks on the at least one peer-to-peer data store node.
Additionally, Lerner (US 2016/0085955 A1), teaches a method of secure transferring of control of a valuable asset associated with a code by means of a blockchain system. The method includes the use of proof data which comprises a transaction which associates a code with an asset, a Merkle branch of a Merkle tree whose leaf node uniquely identifies the transaction and a block chain header which uniquely identifies the Merkle tree root.
Additionally, Liao (US 2021/0109825 A1), teaches a transaction consensus processing method for a blockchain in which a target node initiates a proposition and performs compression processing on proposed transaction data and fragments the 
Additionally, Deng (US 2021/0034455 A1), teaches a method for blockchain-based transaction consensus processing. A primary node device fragments proposed transaction data into a specified number of data fragments and transmits the fragments to other node devices in the blockchain. A determination is made whether the number of received data fragments of the transaction data reaches a threshold and, if so, recovering missing fragments of the data.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “constructing, by the primary node, a second message based on the one of the plurality of first messages corresponding to the primary node, wherein the second message comprises the first data fragment, the first Merkle tree path of the first data fragment, and the root hash of the Merkle tree; and”, “broadcasting, by the primary node, the second message to the consensus network;”, “receiving, by the primary node, other second messages broadcasted by other consensus nodes in the consensus network;” and “determining, by the primary node, whether a consensus on the one or more transactions is reached based on the other second messages.”
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438